DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2022 has been entered.
 Allowable Subject Matter
Claims 1-45 are allowed.
The claimed limitations "wherein a gap region having an absence of seismic sources is positioned between the one or more first seismic sources and the one or more second seismic sources… [and] interpolating, by the computer device, the first data and the third data to obtain interpolated data, wherein the interpolated data represents a simulated generation of seismic energy by one or more virtual seismic sources positioned in the gap region at the first depth below the earth’s surface" are neither anticipated nor found obvious over the art of record.  The closest related prior art, Bakulin (8275551), teaches generating first seismic energy using one or more first seismic sources positioned on an earth’s surface; obtaining data from one or more first geophones; estimating, by the computer device based on the data, a propagation of the first seismic energy along a first path, the first path extending from the one or more first geophones to a target positioned at a second depth below the earth’s surface and to the one or more third geophones, wherein the second depth is greater than the first depth; determining, by the computer device, one or more characteristics of the target based on the estimated propagation of the first seismic energy along the first path.  It further teaches using various different source and sensor geometries.  However, it does not teach wherein a gap region having an absence of seismic sources is positioned between the one or more first seismic sources and the one or more second seismic sources, and interpolating, by the computer device, the first data and the third data to obtain interpolated data, wherein the interpolated data represents a simulated generation of seismic energy by one or more virtual seismic sources positioned in the gap region at the first depth below the earth’s surface.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/           Primary Examiner, Art Unit 3645